Citation Nr: 1307112	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-33 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection claim for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1975.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama.  

In July 2011 the Board remanded the matter for additional development.  Unfortunately, further action is needed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In our remand of July 2011 the Board requested that efforts be made to verify the Veteran's reported stressor events, including search for police records from the Prince George County, Virginia, Sheriff's office.  The Board also requested that a request be made for in-service mental health records.  Unfortunately, while query for police records was made, it was inadequate, as there was no query for archived records.  The request for service treatment records was also inadequate since it only asked for inpatient records rather than include outpatient Mental Health Clinic records.  Remand for further development is accordingly warranted.  38 C.F.R. § 3.159.(c).  On remand any outstanding VA treatment records should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating from November 2012.

2.  Request a copy of the Veteran's Official Military Personnel File and associate it with the claims file.

3.  As it is understood that service Mental Health Clinic records are stored separate from other service treatment records, which have previously been provided, (see M21-1 MR Part III, Subpart IV. 4.H.27.e.) contact the appropriate department/agency for a copy of the Veteran's in service Mental Health Clinic outpatient records, particularly as would have been generated during the Veteran's service with the 1st Bn 76th FA.   

4.  Contact the custodian of archived police records for Prince George County, Virginia, and for the city of Petersburg, Virginia, and request all records related to a night club shooting that occurred during the timeframe October 1974 through December 1974, that resulted in the death of two men.  

5.  After completion of all of the above and any other development deemed necessary, including, if warranted, provision to the Veteran of a VA psychiatric examination, re-adjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


